Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
3.	Examiner took notice of the remarks and amendments made by applicant filed on 9/30/21.
	The IDS filed on 9/30/21 are considered.
	The Terminal Disclosure filed on 10/1/21 is approved.

	Response to Amendment
4.	This office action is in response to Amendment filed on 9/30/21.
Claim 1 is amended. 
Claims 2-20 are newly added.
5.	Claims 1-20 are pending.
Allowable Subject Matter
6.	Claims 1-20 are allowed.
7.	Claims 1-20 are considered allowable since prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having in combination with other features, an apparatus comprising a data lines; an access line; a first group of memory cells associated with the data lines and the access line, a second group of memory cells associated with the data lines and the | access line; and a memory controller operable to apply positive voltage to the access 
	Prior art also does not disclosed an apparatus comprising: an access line; a data line; a first memory cell string coupled to the access line and the data line, the first memory cell string including memory cells located in different levels of the apparatus; a second memory cell string coupled to the access line and the data line, the second memory cell string including memory cells located in different levels of the apparatus; and a memory controller operable to couple a positive voltage to the access line daring a memory operation of obtaining information from a first memory cell of the first memory cell string. 
Prior art does not discloses an apparatus comprising: data lines; an access line: a first group of memory cells associated with the data lines and the access line; a second group of memory cells associated with the data lines and the access line; and a memory controller operable to apply positive voltage to the access line during a read operation performed on the first group of memory cells and a read operation performed on the second group memory cells, to abstain from coupling the access line to a ground potential during a time interval between the read operation performed on the first group of memory cells and the read operation performed on the second group of memory cells and to abstain from precharging the data lines during the time interval between the read 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha, whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CONNIE C YOHA/Primary Examiner, Art Unit 2825